        Case 6:20-cv-00454-ADA Document 66 Filed 03/26/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


WSOU INVESTMENTS LLC                       §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-00454-ADA
                                           §
MICROSOFT CORPORATION                      §

               ORDER SETTING DISCOVERY
                             DISCOVERY HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                        set for
DISCOVERY HEARING by Zoom
                       Zoom on Tuesday, March 30, 2021 at 09:30 AM.

       IT                      26th day of March, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
